DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.
 
Status of the Claims
Claims 1, 2, and 8-23 are pending.
Claims 10-19 remain withdrawn from consideration as being directed to non-elected inventions.
Claims 1, 2, 8, 9, and 20-23 are presented for examination and are rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (U.S. PGPub. 2016/0032180) as evidenced by “Ethylsilicate-48,” in view of Tanaka (U.S. PGPub. 2011/0000658), and Mawatari (5,614,568).
Applicants claims are directed to compositions combining silver-supported carrier particles of defined particle size distribution: one mode of volume-weighted particle sizes falling within the range of 0.1-1 microns, “local maximum value of frequency of 1 micron or more, and the total volume of particles having sizes greater than 1 micron being between 5-50% of the volume of the particles,” combined with a zirconium or aluminum chelate catalyst, and either of a silicate-based compound represented by “Formula (X),” which applicants’ own specification indicates is “ETHYL SILICATE 48” or “MKC SILICATE MS51,” commercially available at the time of the instant application’s filing, in an amount of between 10-99.9% by mass of the solids content of the composition, as well either water or an alcohol-based solvent, which Claim 22 further specifies is a combination of water and alcohol meeting defined ratios of water to alcohol.  “Ethylsilicate-48” indicates that ethyl silicate 48 is synonymous with TEOS.  Claim 2 further refines the particle size distribution of the composition, and Claim 8 specifies that the antimicrobial particle contain a metal selected from a Markush-type listing of alternatives, or define the particles as metal-supported carriers of inorganic materials including the silver applicants have elected as part of the “silver-supported glass” of the instant claims.  Claim 9 indicates that the composition of Claim 1 is to be incorporated into a “wet wipe.”  Claim 20 indicates that the antibacterial metal be a combination of either silver and copper or a combination of silver and zinc.  Claim 21 specifies that the silver-supported carrier is a silver-supported glass.  Claim 23 indicates that the silicate compound and resin are incorporated “for forming an antibacterial film.”  To be sure, applicants are reminded that the patentability of a composition of matter depends on the objective metes and bounds of the elements required to be included in the composition, and not on the intended use, or rationale applicants employ for including the elements otherwise fully structurally defined by the claims.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).  Method claim limitations define steps or acts to be performed, product claims discrete physical structures or materials.  Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Agrawal describes compositions of copper salts and silver halides deposited onto porous particles for use as antimicrobial agents.  [0013; 0022-32].  Agrawal indicates that the surfaces of these metal salt particles are to be functionalized by combining the salts with functionalizing materials in any ration, including weight ratios, in a range (of metal salt to functionalizing agent) of between about 100:1 to about 1:100.  [0051-52].  This describes concentrations of functionalizing agent relative to the remaining solids of between 0.99-99%, a range overlapping and therefore rendering obvious the newly added concentration limitations of Claim 1.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating that “[a] prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Functionalizing these particles by combining them with metal alkoxides such as the tetraethylorthosilicate addressing the elected “Compounds of Formula (X)” are described as providing desirable properties to these particles.  [0065-68].  Carrier particles to be used are preferably smaller than 5 microns in size, and when ground in the presence of the functionalizing agent such as TEOS and a solvent such as the instantly elected ethanol are reduced in size to a range falling preferably between 0.1-1 microns in size.  [0087-95; 0097].  As indicated above, “Ethylsilicate-48” establishes that the exemplary ethyl silicate-48 described by applicants own specification as satisfying the claimed silicate-based compounds is an ethoxysilane oligomer having an average of ten repeating Si-O-Si units, addressing the “compound represented by Formula (X)” newly added to the claims.  A variety of variables are relevant to the optimization of particle sizes achieved by such functionalizing grinding, depending on the characteristics of the particles which are desired.  [0100].  The particles so formed are suitable for inclusion into a wide variety of products where antimicrobial properties are desired, including self-disinfecting wipes and disinfecting solution containing wet wipes, particularly those containing additional antimicrobial agents such as ethanol.  [0116; 0146-47; 0345].  Agrawal indicates that preferred disinfectant formulations are aqueous based, and when combined with alcohols serve to better clean fatty residues from surfaces to which they are applied.  [0148-49].  While Agrawal does not specify a ratio of water to alcohol-based solvent per the limitations of newly added Claim 22, Agrawal does specify that the water and alcohol are provided in order to impart to the compositions they are incorporated into various properties including but not limited to antimicrobial activity and removal of fatty residues from treated surfaces.  A person of ordinary skill in the art would reasonably have expected that the amounts of each of the water and alcohol-based solvent are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Agrawal.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Agrawal additionally establishes that including film forming polymers in the compositions described permits the surfaces treated with the compositions suggested to retain a fraction of the antimicrobial actives on the treated surface once the liquid carrier has evaporated.  [0150].
While Agrawal does not specify the specific particle size distribution of metal supported carrier particles set forth by the instant claims, Agrawal does convey that the size of the particles plays an important role of the antimicrobial properties that are to be provided by the particles in the compositions into which they are to be incorporated, rendering the particle size a result-effective variable; combined with the teachings provided by Agrawal concerning the manner in which the sizes of particles may be manipulated, the differences in particle size recitation by Agrawal and those parameters recited by the instant claims cannot be considered anything more than the optimization of a result-effective variable by one of ordinary skill in the art employing little more than the guidance available at the time the instant application was filed.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Tanaka describes substrate coatings, [0001], comprising alkoxysilanes and tetrafunctional alkoxides of silicon, [0013], specifically including the instantly claimed tetraethoxysilane, [0085-89], combined with a catalyst to accelerate the reactions necessary to form the respective layers described, [0106], which specifically lists as a suitable catalyst each of the instantly claimed ethylacetoacetate aluminum diisopropylate, aluminum tris(ethylacetoacetate), and zirconium tris(ethylacetoacetate) applicants specification describes as suitable aluminum and zirconium chelates according to the instant claims.  [0109-11; 0116], see also Specification [0044].  Tanaka indicates that these coatings may suitable be combined with antibacterial agents such as silver and copper salts.  [0150; 0156].  As Agarwal describes the formation of metal alkoxide coating layers on the surface of substrate particles, Tanaka and Agarwal are analogous to the instant claims and the teachings of Tanaka concerning improving qualities of such metal alkoxide coatings, see Tanaka [0012-13], are suitably combined with Agarwal.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”)
While not teaching the use of silver-supported glass as the form of silver-particle composite, the remaining specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of ingredients, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Mawatari indicates that at the time of the instant application, porous silver-oxide containing soluble glass having particle sizes within the range of 0.1-10 microns were available for use as antimicrobial silver on porous carrier materials.  (Col.6, L.63 – Col.7, L.3).
It would have been prima facie obvious to have used the porous silver-on-glass particles described by Mawatari as the porous antimicrobial silver on porous substrate particles described by Agrawal, because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered.
Applicants reiterate their position that Agrawal does not teach the catalyst required by the claims.  Applicants are reminded that Agrawal was not relied upon to teaching the inclusion of the aluminum or zirconium chelate compounds claimed; this is taught by the Tanaka reference.  Applicants arguments that somehow Agrawal teaches away from the inclusion of the chelate compounds claimed is unsupported by the record, as nothing of Agrawal criticizes, discredits, or otherwise discourages the combination proposed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), see also In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").
Applicants position that the requirements of Agrawal provide an impediment to the combination proposed remains unsupported by objective evidence.  This is because no evidence properly made of record has been provided.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (indicating that arguments of counsel cannot take the place of evidence in the record).  Furthermore, applicants’ attempt to rely on the second to last sentence of paragraph 52 of Agrawal as establishing that the combination proposed is impermissible mischaracterizes the totality of what Agrawal teaches, in that the selected portion of Agrawal unequivocally states “One purpose of the functionalizing agents is to reduce the interparticle interaction so that they disperse more easily.” (emphasis added).  This suggests that in some cases, more easy dispersion of the particles is an outcome which can be achieved by particular functionalization, but is not the only object such surface functionalization is to provide.  This interpretation is supported by the following paragraph, which states “surface functionalization typically imparts one or more of may attributes…” to supports onto which they are condensed.  [0053].  Because Agrawal includes metal silicates as potential such surface functionalization groups including the TEOS of both the instant application as well as the Tanaka reference, see [0067-68], and Tanaka simply echoes the applicants own rationale for utilizing the catalysts claimed to functionalize the substrate surface with a metal alkoxide such as the TEOS taught by each of Agrawal, Tanaka, and the instant claims, the art of record simply cannot teach away from the combination proposed in the manner advocated by applicants.  

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M BASQUILL/Primary Examiner, Art Unit 1613